FILED

UNITED STATES DISTRICT COURT ore u.¢ Arner court
WESTERN DISTRICT OF TEXAS wi RN {STRICT OF TEXAS

 

 

SAN ANTONIO DIVISION [) DEPUTY CLERK
USA §
Plaintiff §
§
VS. § Case Number: SA:21-MJ-00234(1)
§
(1) Treniss Jewell Evans III §

Defendant

ORDER SETTING IDENTITY/PRELIMINARY/BOND STATUS
HEARING

IT IS HEREBY ORDERED that the above entitled and numbered case is set for
10:00 AM, in Courtroom C, on the 4th Floor in the John H. Wood, Jr. United States
Courthouse, 655 East Cesar E. Chavez Boulevard, San Antonio, TX on Friday, March 19,
2021.

IT IS FURTHER ORDERED that the Clerk of Court shall send a copy of this order
to the defendant, counsel for defendant, the United States Attorney, U.S. Pretrial Services, United
States Probation Office. Further, counsel for the defendant shall notify the defendant of this
setting. If the defendant is on bond, he/she shall be present.

IT IS SO ORDERED this 4th day of Mareh, 2021.

ig oR

HENRY J. BEMPORAD
UNITED STATES MAGISTRATE JUDGE

 
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION

 

 

UNITED STATES OF AMERICA §
Plaintiff, §
§ No.: SA:21-M -00234(1) HJB
VS. §
§ REF: 1:21-MJ-00258
(1) TRENISS JEWELL EVANS III §
Defendant §
WAIVER OF RULE 5 & 5.1 HEARINGS
(Excluding Probation Cases)
I, (1) TRENISS JEWELL EVANS III understand that in the
USDC District of Columbia charges are pending
alleging violation of 18:15 12(c)(2)&2; 18:1752(a)C1)&(2); 40:5 104(e)(2)(D)&(G)

 

 

and that I have been arrested in this district and taken before a United States Magistrate, who informed
me of the charge and of my right to:

(1) retain counsel or request the assignment of counsel if I am unable to retain counsel: (2) an identity
hearing to determine whether | am the person named in the charge(s); (3) a preliminary hearing (unless
an indictment has been returned or an information filed) to determine whether there is probable cause to
believe an offense has been committed by me, the hearing to be held in this district or the district of
prosecution; (4) request transfer of the proceedings to this district under Federal Rule of Criminal
Procedure 20, in order to plead guilty.

I HEREBY WAIVE (GIVE UP) MY RIGHT TO A(N):

( ) Identity Hearing.

( ) Preliminary Hearing.

( ) Detention Hearing

( ) Identity Hearing and I have been informed I have no right to a preliminary examination.
( ) Identity Hearing but request a preliminary and/or detention hearing be held in the

prosecuting district and therefore, consent to the issuance of an order requiring my appearance in the
prosecuting district where the charge is pending against me.

 

(1) TRENISS JEWELL EVANS ITI, Defendant

 

 

Date Robbie L. Ward
Counsel for Defendant
